The judgment herein was affirmed at the last term of this court. Motion for rehearing has *Page 95 
been filed in which appellant urges that this court was in error in sustaining the trial court in overruling the third application for continuance. After reviewing the record and motion for rehearing, and the former opinion, it is thought unnecessary to discuss that phase of the case further. The same may be said with reference to the second proposition urged, that is, that this court was in error in sustaining the trial court in refusing a new trial on the ground of newly discovered evidence. We are of opinion that these matters were sufficiently discussed, and correctly decided in the original opinion.
The third ground, as we understand is, is urged against the insufficiency of the corroboration of prosecutrix as evidenced by the letters of appellant. There can be no merit in this question, for the letters are plain and unambiguous. These matters are mentioned incidentally, because all through the motion for rehearing there seems to be a dominant idea that because appellant was only about 16 or 17 years of age at the time of the alleged seduction, therefore he was not punishable; also that the girl alleged to have been seduced was two or three years his senior. Appellant's main contention is that as he was under seventeen years of age at the time of the seduction, therefore he should have been relegated to the juvenile law with reference to youths of that age and not prosecuted for the felony. The issue was not suggested on the trial, but had it been it could not be sustained and is without merit. Appellant was nineteen years of age when tried, and, therefore, the juvenile act did not apply, even had he raised such issue at the time of the trial.
Another contention in the motion is that he being a minor and under age was incapable of contracting marriage, and, therefore, could not be amenable to the law of seduction. This is not a novel question in the courts nor in Texas. This contention was made in McCullar v. State, 36 Tex.Crim. Rep., and decided adversely to appellant, as it was in Merrell v. State,42 Tex. Crim. 19; Harvey v. State, 53 S.W. Rep., 102; Hinman v. State, 59 Tex.Crim. Rep.. See Branch's Ann. P.C., p. 1462 and note 2722 for collation of authorities. The same question has been decided by the courts of other States. See State v. Brock, 85 S.W. Rep., 595, which is a Missouri case. Quoting from that opinion: "Any person capable of seducing and debauching a female can make a promise of marriage, whatever his age may be, and it is sufficient that he make such a promise, and, in consequence of it, commits the crime. It is idle to say that the defendant was not capable of making such promise at the time alleged in the information, although he may not have been competent, because of his minority, to make a valid contract — such a one as he could have been compelled by legal proceeding to comply with, or to respond *Page 96 
in damages for its violation. It would be strange, indeed, if a person could in this way violate both law and morals, and not be held amenable to the law, but shield himself upon the ground that he was not capable of making a valid contract. Such is not the law." We think this opinion correctly enunciates the law.
The motion for rehearing is overruled.
Overruled.